DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the pre-appeal brief conference request filed on 11/13/2020.
Upon further review during a pre-appeal conference decision on January 21, 2021, a new grounds of rejection (under USC 103) is deemed necessary as set forth below.  Thus, this office action is made non-final.
Claims 1, 4, 8-12 and 21-28 have been examined on the merits. (Claims 2-3 and 5-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 8, 9, 10, 12 and 21-26 are rejected under 35 USC 103 as being unpatentable over Hines et al. (US 20100247563) in view of Ha et al.(US 20100239510) and Kim et al.  (KR 2016001131 DWPI Abstract).
	A method of treating the skin (such as aged and/or wrinkled skin) in a subject in need thereof, the method comprising topically applying to the skin an effective amount 
	Hines teaches a composition (as a topical) comprising Argania spinosa kernel extract, Myrciaria dubia fruit extract and further comprising dimethicone, glycerin, glyceryl stearate, triethanolamine, PEG-100 stearate, glycerol, water and phenoxyethanol to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0003, 0007, 0008, 0009, 0010, 0015, 0052, 0062, 0068, 0067, 0073, 0076, 0088 and claims). Hines, however, does not expressly teach the further inclusion of a dill extract and a Morus alba fruit extract to be administered to treat aged and/or wrinkled skin in a subject.
	Ha beneficially teaches a composition (as a topical) comprising dill extract and further comprising glycerin, pentylene glycol, triethanolamine, iodopropynl butylcarbamate, water and phenoxyethanol to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0023, 0028, tables and claims).
	Kim beneficially teaches a composition (as a topical cosmetic) comprising Morus alba extract of water and/or glycerin (i.e. glycerin is another name for glycerol) (please note that the whole plant would intrinsically include the part of the fruit) to be topically administered to treat skin of a subject [Please note also when the same Morus alba extract of water and/or glycerin as being used as a cosmetic is topically applied to the skin, it would intrinsically have an inhibitory effect to treat aged wrinkled skin in any and/or all patients because all skin is considered aged.] (see entire document including e.g- pages 1-2).
in vivo functional effect (i.e. the benefit of increasing the expression of elastin of skin) would be intrinsic upon such administration of the overall same claimed composition to treat a subject having aged skin and/or having wrinkled skin. The adjustment of a particular conventional working condition therein (i.e. determining suitable amount/range of the each claimed active ingredient to be effectively administered to a subject, when to administer and where to apply the overall composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Please note that the patentability of a product (i.e. the composition) does not depend upon the method of production (i.e., the method of production of obtaining/preparing the claimed extracts in a particular manner as instantly claimed in claims 1 and 9).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. (see, e.g. MPEP 2113). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 8-12 and 21-28 are rejected under 35 USC 103 as being unpatentable over Hines et al. (US 20100247563) in view of Ha et al.(US 20100239510), Kim et al. (KR 2016001131 DWPI Abstract), Logi (WO 2016181355 DWPI Abstract), Zhang (CN 104306172 DWPI Abstract), Florence et al. (US 20180078490), Laboureau et al. (US 20150011493), Carter et al. (US 20120164087), He et al. (CN 106176347 DWPI Abstract), Hood et al. (US 20180193244) and Elie et al. (US 20090068219). 
	A method of treating the skin (such as aged and/or wrinkled skin) in a subject in need thereof, the method comprising topically applying to the skin an effective amount of a topical composition comprising Argania spinosa kernel extract, dill extract, Myrciaria dubia fruit extract, Croton lechleri extract and/or Morus alba fruit extract and further comprising water, disodium EDTA, HDI/trimethylol hexyllactone crosspolymer, nylon-12, acrylates/C10-30 alkyl crosspolymer, glyceryl stearate, PEG-100 stearate, ethylhexyl palmitate, pentylene glycol, dimethyl isosorbide, triethanolamine, iodopropynyl butylcarbamate, dimethicone, dimethicone crosspolymer, phenoxyethanol, decylene glycol, 1,2-hexanediol, glycerin and sodium polyacrylate is claimed. 

	Ha teaches a composition (as a topical) comprising dill extract, glycerin, pentylene glycol, triethanolamine, iodopropynl butylcarbamate, water and phenoxyethanol to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0023, 0028, tables and claims).
	Kim teaches a composition (as a topical cosmetic) comprising Morus alba extract of water and/or glycerin (i.e. glycerin is another name for glycerol) (please note that the whole plant would intrinsically include the part of the fruit) to be topically administered to treat skin of a subject [Please note also when the same Morus alba extract of water and/or glycerin as being used as a cosmetic is topically applied to the skin, it would 
	Logi teaches a composition (as a topical) comprising Croton lechleri extract wherein the Croton lecheri extract is of a hydro-glycerol-alcoholic extract to be topically administered to treat skin of a subject [Please note also when the same Croton lechleri extract of an hydro-glycerol-alcoholic (i.e. water and/or glycerol) as being used as a cosmetic is topically applied to the skin, it would intrinsically have an inhibitory effect to treat aged wrinkled skin in any and/or all patients because all skin is considered aged.]  (see entire document including e.g- pages 1-3).
	Zhang teaches a composition (as a topical) comprising disodium EDTA, glycerol and water to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- pages 1-3).
	Florence teaches a composition (as a topical) comprising dimethicone crosspolymer, HDI/trimethylol hexyllactone crosspolymer, glycerin, glyceryl stearate, PEG-100 stearate and phenoxyethanol to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0007, 0043, 0051, 0056 and claims).
	Laboureau teaches a composition (as a topical) comprising Nylon-12, dimethicone crosspolymer, HDI/trimethylol hexyllactone crosspolymer, glycerin, glyceryl stearate, PEG-100 stearate and phenoxyethanol to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0005, 0007, tables and claims).
	Carter teaches a composition (as a topical) comprising water, acrylates/C10-30 alkyl crosspolymer, glyceryl stearate, PEG-100 stearate, triethanolamine, iodopropynyl butylcarbamate, dimethicone, dimethicone crosspolymer, phenoxyethanol, 1,2-hexanediol and glycerin to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 0007, 0031, 0034, tables, 0040, 0042 and claims).
	He teaches a composition (as a topical) comprising ethylhexyl palmitate to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g-pages 1-3).
	Hood teaches a composition (as a topical) comprising decylene glycol, nylon-12, sodium polyacrylates, dimethicone, dimethicone crosspolymer and glyceryl stearate to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraphs 1806, 1811, 1822, 1824, 1831, 1834, 1836 and claims).
	Elie teaches a composition (as a topical) comprising dimethyl isosorbide, dimethicone, glycerin to be topically administered to treat aged and/or wrinkled skin in a subject (see entire document including e.g- title, abstract, paragraph 0013, tables and claims).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hines’s composition (as a topical) by further including a dill extract, Croton lechleri extract and/or Morus alba fruit extract and further comprising disodium EDTA, HDI/trimethylol hexyllactone crosspolymer, nylon-12, acrylates/C10-30 alkyl crosspolymer, ethylhexyl palmitate, pentylene glycol, dimethyl isosorbide, iodopropynyl butylcarbamate, dimethicone crosspolymer, decylene glycol, 1,2-hexanediol and sodium polyacrylate within the composition as taught by Hines, as well as to administer such composition for the same purpose to treat aged and/or wrinkled skin in a subject in need thereof.  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit of increasing the expression of elastin of skin) would be intrinsic upon such administration of the overall same claimed composition to treat a subject having aged skin and/or having wrinkled skin. The adjustment of a particular conventional working condition therein (i.e. determining suitable amount/range of the each claimed active ingredient to be effectively administered to a subject, when to administer and where to apply the overall composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Please note that the patentability of a product (i.e. the composition) does not depend upon the method of production (i.e., the method of production of obtaining/preparing the claimed extracts in a particular manner as instantly claimed in claims 1 and 9).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. (see, e.g. MPEP 2113). 

Response to Arguments
Applicant’s arguments submitted on 11/13/2020 (within the pre-appeal conference request) regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that Xu teaches the use of Cortex mori in compositions for removing wrinkles.  Xu, Embodiments 1 and 2, Cortex mori is not a Morus alba fruit extract. However, Applicants' arguments presented within the 13 January 2020 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  
Moreover, Applicant argues that Drapeau’s Croton lechleri (Sangre de drago) extract is a powder, whereas current claim 1 requires a water and glycerol Croton lechleri extract.  However, Applicants' arguments presented within the 13 January 2020 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  
Lastly, Applicant argues that Example 4 Table 12 and Example 5 Table 13 demonstrate unexpected results. Examiner, however disagrees because Examiner still maintains that please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.   It appears to Examiner that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients.  Examiner cannot determine the synergistic effect (within Applicant’s specification), especially within independent claim 1 of the combination of all the instantly claimed active ingredients (all the claimed active ingredients of the claimed extracts) to unexpectedly synergistically to have the instantly claimed functional effect. Therefore, applicant’s specification does not support unexpected results [Please note that it appears to Examiner that Examples 4 and 5 (Tables 12 and 13) is shown in Table 11, which is 2% argatnsyl (argania spinose) 1% dill, 1% myciaria dubia, 2% croton lechleri. That example is a single data point that cannot be extrapolated to support a claim to the same ingredients with no limitations on the amounts/ratios.]

Conclusion
No claim is allowed. 
	The prior art of record is not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655